Appeal by *678the defendant from two judgments of the County Court, Westchester County (Smith, J.), both rendered February 14, 1995, convicting him of robbery in the second degree under Indictment No. 93-01785, upon his plea of guilty, and burglary in the third degree under Indictment No. 94-00021, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have examined the record and find that the defendant’s pleas were knowingly, intelligently, and voluntarily entered (see, e.g., People v Harris, 61 NY2d 9; People v Mills, 223 AD2d 562).
The defendant’s remaining contention is without merit. Miller, J. P., Ritter, Altman and Krausman, JJ., concur.